United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 3, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-51387
                           Summary Calendar



ROSALIE ORTIZ,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CV-701-EP
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rosalie Ortiz appeals the district court’s judgment that

affirmed the decision of the Commissioner of Social Security

denying disability benefits and supplemental security income.

     Ortiz argues for the first time on appeal that the

Commissioner presented a flawed hypothetical to the vocational

expert (VE) and, thus, improperly relied on the VE’s opinion that

there was work available in the economy that Ortiz could perform.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51387
                                -2-

     The ALJ considered the medical evidence and Ortiz’s

testimony and made credibility determinations.    Ortiz’s

representative was permitted to present an alternative

hypothetical to the VE.   Because the hypothetical incorporated

the disabilities of Ortiz that the ALJ found to be credible,

the ALJ could rely on VE’s opinion based on that hypothetical.

Boyd v. Apfel, 239 F.3d 698, 706-07 (5th Cir. 2001).     Ortiz has

not shown that exceptional circumstances exist that require

review of this claim for the first time on appeal.      Kinash v.

Callahan, 129 F.3d 736, 738 n.10 (5th Cir. 1997).

     Ortiz also argues for the first time on appeal that

the Commissioner failed to properly evaluate her subjective

complaints of pain in light of the medical evidence in the

record.   The medical evidence reflected that Ortiz’s prescribed

medication relieved her joint pain and acute synovitis and

that her systemic lupus erythematosus condition had stabilized.

Because the objective findings did not support the opinions

of the treating physicians and Ortiz’s testimony that she is

disabled from performing any type of work, there is substantial

evidence in the record supporting the ALJ’s determination that

Ortiz does not suffer from disabling pain.     See Griego v.

Sullivan, 940 F.2d 942, 945 (5th Cir. 1991).    Ortiz has not shown

exceptional circumstances that require the court to review this

issue for the first time on appeal.
                           No. 02-51387
                                -3-

     Insofar as Ortiz challenges the magistrate judge’s

evaluation of the evidence, the discussion above reflects that

there was substantial evidence to support the ALJ’s determination

that Ortiz does not suffer from disabling pain and has the

residual functional capacity to perform sedentary work with a

sit/stand option.

     Ortiz also argues that her case should be remanded for

findings in accord with Watson v. Barnhart, 288 F.3d 212

(5th Cir. 2002) for a finding whether Ortiz can maintain

employment.   Ortiz does not assert that her condition only

periodically precludes her from working and did not offer

medical evidence that her condition would intermittently prevent

her from maintaining employment or functioning in the employment

context.   Because there was substantial medical evidence that

Ortiz could obtain and maintain a job, it is not necessary to

remand the case for the ALJ to make a determination that was

implicit in his initial findings.   See Frank v. Barnhart, 326

F.3d 618 (5th Cir. Mar. 25, 2003, No. 01-30714), 2003 WL 1534379

at *1.

     There is substantial evidence in the record to support

the determination of the ALJ that Ortiz was not disabled.

The decision of the Commissioner denying benefits is AFFIRMED.